Citation Nr: 1029180	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  08-22 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of a left shoulder 
dislocation (a left shoulder disorder.)

2.  Entitlement to service connection for arthritis of the neck.

3.  Entitlement to service connection for residuals of cold 
injury, bilateral hands.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to January 
1959.

This matter comes to the Board of Veterans' Appeals (Board) from 
a September 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The 
Veteran was provided a Travel Board hearing in June 2010.  A 
transcript of the testimony offered at this hearing has been 
associated with the record.  At the hearing, the Veteran 
submitted and waived consideration of VA and private treatment 
records by the agency of original jurisdiction (AOJ).  38 C.F.R. 
§ 20.1304 (2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for a left shoulder 
disorder, arthritis of the neck, and residuals of cold 
injury, bilateral hands, are being REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran if any action on his part is 
required.


FINDINGS OF FACT

1.  Service connection for dislocation of the left shoulder was 
denied in an unappealed June 1959 rating decision.

2.  The evidence received since the June 1959 rating decision is 
not duplicative or cumulative of evidence previously of record, 
and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of 
entitlement to service connection for dislocation of the left 
shoulder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and evidence 
the claimant is expected to provide.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) additionally held 
that in claims to reopen, VA's duty to notify includes advising 
him of the information and evidence that is necessary to reopen 
the claim, and of the information and evidence necessary to 
establish entitlement to the underlying claim for the benefit 
sought.  The Court further held that VA must, in the context of a 
claim to reopen, look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were found 
insufficient in the previous denial.

In light of the Board's reopening of the left shoulder claim, any 
deficiency regarding new and material evidence notice is not 
prejudicial.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  38 U.S.C.A. 
§ 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim.

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO may 
have determined in that regard is irrelevant.  Further analysis, 
beyond consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  See 
also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection for dislocation of the left shoulder was 
denied by an unappealed June 1959 rating decision on the basis 
that dislocation of the left shoulder was not found on the May 
1959 VA examination (the only post service medical evidence of 
record at the time of the rating decision).  That decision is 
final.  38 U.S.C.A. § 7105.

In addition to the May 1959 VA examination report, the evidence 
of record at the time of the June 1959 rating decision also 
included the Veteran's service treatment records (STRs) which 
showed that he had been treated for dislocation of the left 
shoulder in service.  

Evidence received since the June 1959 rating decision includes a 
September 2007 statement from a private physician which indicates 
that the Veteran is in receipt of treatment for the left shoulder 
as well as June 2008 VA joints examination report which includes 
an impression of left shoulder pain likely secondary to rotator 
cuff tendinitis.  

The Board finds that new and material evidence has been added to 
the record that relates to an unestablished fact necessary to 
substantiate the Veteran's claim of service connection for a left 
shoulder disorder.  The September 2007 private medical statement 
as well as the June 2008 VA joints examination report suggest 
that the Veteran currently has a left shoulder disorder.  This 
evidence is new because it was not of record in June 1959.  It is 
material because previously there was no medical evidence of a 
current left shoulder disability.  Hence, the additional evidence 
received raises a reasonable possibility of substantiating the 
claim.  Accordingly, it is new and material, and the claim 
seeking service connection for a left shoulder disorder may be 
reopened.


ORDER

The appeal to reopen a claim of service connection for residuals 
of a left shoulder dislocation (left shoulder disorder) is 
granted.


REMAND

The decision above reopened the claim of service connection for a 
left shoulder disorder.  Accordingly, the analysis proceeds to de 
novo review of the claim.  

There is evidence suggestive of a current left shoulder disorder, 
the Veteran's STRs show that he sustained a left shoulder 
dislocation in service, and he has testified to continued left 
shoulder complaints since separation from service.  Similarly, 
the Veteran's STRs are suggestive of a neck injury in service (he 
sought treatment for left and right shoulder complaints and his 
dislocated left shoulder was set in the field subsequent to the 
injury), the June 2008 VA joints examination report includes an 
impression of right cervical radiculopathy and cervical 
spondylosis at C4-7, and the Veteran has testified to continued 
neck complaints since separation from service.  Notably, the STRs 
include a March 1956 note that the Veteran had sustained a right 
shoulder fracture two years previously (thus, prior to service) 
while playing football.  Nevertheless, the Veteran has not been 
afforded a VA examination for the purpose of obtaining an opinion 
as to the etiology of any current left shoulder and neck 
disorder; thus, the low threshold standard as to when a VA nexus 
examination is necessary espoused by the Court in McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) is met.  Therefore, an 
examination to secure a medical nexus opinion is needed.

With respect to the cold injury claim, the Veteran asserts that 
he experiences flaking of the skin and neuropathy of the hands as 
a result of exposure to extreme cold while serving in Korea.  
Even as a layman, he is competent to testify concerning his 
observable symptoms, such as skin peeling, or to that incident in 
service having occurred.  See Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1331 
(Fed. Cir. 2007).

The Veteran's STRs do not show any relevant complaints or 
treatment for cold injury.  That said, the STRs confirm the 
Veteran's service in Korea.  Specifically, STRs confirm the 
Veteran's receipt of medical care with the 19th Inf Regt APO 24 
Korea.  Accordingly, resolving all doubt in the Veteran's favor, 
the Board finds this sufficient to substantiate the Veteran's 
assertions that he served in extreme cold conditions.

But, there remains for consideration the equally important issue 
of whether his current bilateral hand complaints are a residual 
of that cold exposure in service, and supporting medical nexus 
evidence is needed to establish this cause-and-effect 
correlation.  Accordingly, an examination to secure a medical 
nexus opinion as to this claim is also needed.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998).

The Veteran's Travel Board hearing testimony reflects that he has 
received treatment for his shoulder and neck complaints which 
have not been obtained for review.  Specifically, he testified to 
having received private treatment from Drs. Winters and Goldberg 
as well as at the VA medical facilities in Newark and East Orange 
and James Howard Community Based Outpatient Clinic.  Thus, VA has 
notice of additional likely pertinent records; if available, such 
records must be secured and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should ask the Veteran to identify 
the VA and private providers of all treatment 
and/or evaluation he has received for his 
shoulder, neck and skin complaints and any 
provide releases needed to secure records of 
any private evaluation and/or treatment.  The 
RO should obtain complete clinical records 
(those not yet secured) of all evaluations 
and treatment from the sources the Veteran 
identifies.  The attention of the RO is 
specifically directed to treatment received 
from Drs. Winters and Goldberg as well as at 
the VA medical facilities in Newark and East 
Orange and James Howard Community Based 
Outpatient Clinic.  If any provider does not 
respond, the Veteran and his representative 
should be so advised, and reminded that 
ultimately it is his responsibility to ensure 
that any private records are secured.

2.  The RO should arrange for examination of 
the Veteran by an appropriate specialist to 
ascertain the nature and likely etiology of 
his left shoulder disability and arthritis of 
the neck.  The Veteran's claims file must be 
reviewed by the examiner in conjunction with 
the examination.  Based on review of the 
record and examination of the Veteran, the 
examiner should:

(a)  Determine whether it is at least as 
likely as not (a 50 percent or better 
probability) that the Veteran has a left 
shoulder disability that is related to his 
service, including as due to the left 
shoulder dislocation sustained therein.

(b)  Determine whether it is at least as 
likely as not (a 50 percent or better 
probability) that the Veteran has arthritis 
of the neck that is related to his service, 
including as due to injury sustained in 
connection with his dislocated left shoulder, 
or whether arthritis of the neck is related 
to the Veteran's right shoulder fracture 
sustained prior to enlistment.  

The examiner must explain the rationale for 
all opinions offered.

3.  The RO should also arrange for a VA cold 
injury examination to determine the nature 
and likely etiology of any cold weather 
injuries to the Veteran's hands.  The 
examiner is requested to review the claims 
folder and provide an opinion as to whether 
the Veteran currently has a cold injury of 
the hands that is at least as likely as not 
(a 50 percent or better probability) related 
to exposure to cold in Korea while in active 
service.  The examiner must consider the 
Veteran's credible statements that he was 
exposed to cold temperatures in service and 
that he has had a continuity of cold injury 
symptoms, numbness of the hands and flaking 
of the skin, since active service.  The 
examiner must explain the rationale for all 
opinions offered.

4.  After completion of the foregoing, 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, the Veteran 
and his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


